Exhibit 10.1 CATERING SERVICE AGREEMENT This catering service agreement (the “Agreement”) is made by and between, Party A: Kunshan Runhua Commercial Co., Ltd., Ningbo Beilun Branch, having its principle place of business at #201, West District, No. 1299 Xinda Road, Beilun District, Ningbo, PRC, (“Client”); AND Party B: Ningbo Yiji Supply Chain Management Co., Ltd, having its principle place of business at Plant #11, 599 Hengshan Road West, Beilun, Ningbo, PRC, (“Caterer”). Party A and Party B shall be referred to hereinafter collectively the “Parties” or individually a “Party”. After friendly discussion, the Parties agree as follows with respect to the provision of catering service by Caterer for Client’s employees at cafeteria (the “Cafeteria”): Article 1.The Service, Service Term, and Main Terms and Conditions 1.1The Service: Meal distribution: Caterer shall provide standard catering service to Client as requested. Dish types and prices: meat dish (RMB2-3.5), half-meat half-vegetable dish (RMB1.5-2), vegetable dish (RMB1), and soup of the day (free). Client shall inform Caterer of the number of customers for lunch/dinner by telephone or fax so that the Caterer can have sufficient time to prepare for the meals. Caterer shall prepare and pack the food for the number provided by Client, and then deliver the lunch boxes to Cafeteria at the time designate by Client. Caterer shall ensure that the food be supplied with adequate quantity and in warm and healthy condition. Client shall check the total numbers of lunch boxes with Caterer’s staff before meal time. After checking, Client will sign on the catering book to confirm the quantity of meals served (The receipt for meals delivered will be retained with Client for filing purpose). Every Friday Caterer shall provide Client with the menu for the the next week. 1.2Service Term: One year, commencing on August 25, 2010 and ending on August 24, 2011. 1 1.3Payment: Caterer shall assign staff to refill dining card for Client’s employees and collect cash at Cafeteria every fifteen (15) days. Article 2.Rights and Obligations of Caterer 2.1Caterer shall strictly comply with the Law of People's Republic of China on Food Hygiene, the Measures of Ningbo Municipality on the Administration of Catering Service and Food Hygiene , and establish a system of food hygiene administration to prevent the food hygiene accidents. 2.2The employees assigned by Caterer shall pass the physical examination and hold the health certificates for work. Article 3.Rights and Obligations of Client 3.1Client has the right to inspect the food distribution center’s hygiene conditions and food quality. For any non-compliance, Client is entitled to require Caterer to rectify it within specified time period. 3.2Client has the right to relay cafeteria customers justified opinions and complaints to Caterer, and require Caterer to coordinate and resolve the said opinions and complaints properly. If Caterer fails to rectify the opinions and complaints which have been reported twice or more times, Caterer shall pay a penalty for RMB200 each time. Article 4.Modification, Cancellation and Termination of the Agreement 4.1The Agreement shall be binding upon both parties after taking effective. Neither party may modify or cancel this Agreement at its discretion. In the event that one Party deems any modification or termination of this Agreement necessary, it shall give a one-month prior notice to the other Party, and this Agreement will be so modified or terminated if the Parties enter into a new written agreement after consultation. 4.2If Caterer is in breach of the provision of Article 2.1 herein and has caused material food safety and hygiene accidents, Client is entitled to terminate this Agreement without incurring any liabilities for breach of contract. Article 5.Breach of Contact 5.1Liabilities for Caterer’s Breach 2 If Caterer breaches the provisions of Article 2.1 herein and has caused food safety and hygiene accidents, and if the competent health authority deems it is caused due to Caterer’s default, Caterer shall be liable for the responsibilities in accordance with the Law of the People's Republic of China on Product Quality and Law of the People's Republic of China on Protection of Consumer Rights and Interests. If Caterer breaches the provision of Article 4.1 herein and terminate this Agreement without causes, Caterer shall pay RMB5,000 to Client as liquidated damage. 5.2Liabilities for Client’s Breach If Client breaches the provision of Article 4.1 herein and terminate this Agreement without causes, Client shall pay RMB5,000 to Caterer as liquidated damage. Article 6.Miscellaneous 6.1This Agreement shall be prepared in two (2) copies and either party will keep one (1) copy. This Agreement shall take effective upon signature or stamped by both parties. 6.2Upon expiration of this Agreement, Caterer shall have the preemptive right to renew this Agreement with Client under the same terms and conditions. 6.3In case of any dispute arising herefrom, both parties shall consult and negotiate friendly. Failing which, the dispute shall be submitted to a competent court for resolution. Party A:Kunshan Runhua Commercial Co., Ltd., Ningbo Beilun Branch (stamped) Signature: Date:August 25, 2010 Party B:Ningbo Yiji Supply Chains Management Co., Ltd. (Stamped) Signature: Date: 3
